Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose an occlusive implant comprising a plurality of struts that are free of twists in a collapsed configuration and comprise first and second twisted portions with a face portion having fixation members therebetween in the expanded configuration in combination with a transverse portion of an occlusive member disposed over the expandable framework, as claimed, particularly “wherein in the collapsed configuration, a first plurality of fixation members disposed along one face portion are longitudinally offset and circumferentially interdigitated with a second plurality of fixation members disposed along an adjacent second face portion.”
Applicants arguments filed January 3, 2022 have been fully considered and are persuasive.  The Examiner agrees the clarifying amendments overcome the rejection of the claims under 35 USC 112(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771